Exhibit 10.3

 

LOGO [g719100g90y44.jpg]

PERFORMANCE SHARE PROGRAM

FEBRUARY 18, 2014

FINAL PAYOUT FOR PERFORMANCE PERIOD IX (PSP IX TAIL)

PERFORMANCE SHARE UNIT

AWARD TERMS AND CONDITIONS

These Performance Share Unit Award Terms and Conditions describe terms and
conditions of Performance Share Unit Awards, as part of the ConocoPhillips
Performance Share Program (Program), granted under the 2011 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips (referred to as the Plan) by
ConocoPhillips (Company) to you as an eligible employee (Employee). These Terms
and Conditions, together with the Award Summary given to each Employee receiving
an Award, form the Award Agreement (the Agreement) relating to the Awards
described. Subject to the Plan and this Agreement, the Company grants to the
Employee Performance Share Units. Individual awards will be as set forth in the
Award Summary given to each Employee to whom an Award is granted. The Award
Summary for each Employee is made a part of this Agreement with regard to such
Employee.

 

AWARD:

Performance Share Unit (PSU) Award granted by the Authorized Party under the
provisions of the Plan. The PSUs will be noted in a book entry account created
for the Employee.

 

PSU:

A unit evidencing the right to receive either one share of ConocoPhillips Stock,
$0.01 par value, or the Fair Market Value thereof under the circumstances
described in these Terms and Conditions.

VOTING RIGHTS: The named owner of the PSUs has no voting rights for the units,
but is considered the beneficial owner for all purposes including ownership and
control reports such as the annual proxy statement.

DIVIDEND EQUIVALENTS: Dividend equivalent payment, equal to the regular dividend
payment as declared by the Board of Directors on an equivalent number of common
stock from time to time, will be made to the named owner of the units. Under
current U.S. tax law, these payments are taxable as compensation (i.e., ordinary
income) in the year distributed.

RETIREMENT PLAN EARNINGS: The issuance of these PSUs does not constitute
earnings under any retirement plan sponsored by a ConocoPhillips company. The
value of the units at the time restrictions lapse also does not constitute
earnings under any retirement plan sponsored by a ConocoPhillips company.
Neither the issuance of nor lapsing of restrictions on PSUs will have any impact
on any retirement plans or any other compensation plan sponsored by a
ConocoPhillips company.

 

Effective 2/18/2014

         - 1 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

TAX INFORMATION: For an Employee subject to U.S. tax laws, this matter is more
thoroughly covered in the document entitled “Tax Aspects of Performance Share
Units.” However, in general terms, under current U.S. tax law, the value of
these units is not considered taxable income until the restrictions lapse.

BENEFICIARY: In the event of the death of the named owner of these units prior
to the lapsing of restrictions for other reasons, such restrictions will lapse
and shares of unrestricted common stock equal in number to the PSUs will be
issued to the beneficiary designated by the named owner of the units.

CHANGE OF CONTROL: Upon a Change of Control, the following shall apply to the
PSUs:

  1.

Each Employee shall immediately become fully vested in such PSUs, and such PSUs
shall not thereafter be forfeitable for any reason, except as set forth in the
section titled “Detrimental Activities” below.

  2.

In the event of vesting of PSUs pursuant to paragraph 1 above, all restrictions
and other limitations applicable to the PSUs shall lapse and the PSUs shall be
settled in unrestricted Stock or cash at the same times and upon the same events
as it would otherwise have been made in accordance with the settlement
provisions below.

RESTRICTIONS: The following restrictions relate to the PSUs:

The PSUs will be held in escrow for the Employee. As provided herein, the
Employee will have all rights of economic ownership to such unit including the
right to receive dividend equivalents, except that the Employee shall not have
the right to sell, transfer, assign, or otherwise dispose of such units until
the escrow is terminated (such restrictions being known as the “Transfer
Restrictions”).

Unless postponed pursuant to an effective election, as described in the sections
titled “Initial Election” and “Subsequent Election” below, the escrow shall end
on the earliest of any of the following occurrences, with Transfer Restrictions
to lapse and settlement be made as set forth in the section titled “Settlement”
below:

 

  1.

The Termination of the Employee’s employment as a result of Layoff of the
Employee;

  2.

The Termination of the Employee’s employment after attainment of age 55 and
completion of 5 years of service with the Company or its subsidiaries;

  3.

The Termination of the Employee’s employment due to death;

  4.

The Termination of the Employee’s employment following Disability of the
Employee;

  5.

The Termination of the Employee’s employment following a Change of Control; or

  6.

February 18, 2019.

In the absence of an effective election, as described in the sections titled
“Initial Election” and “Subsequent Election” below, the Transfer Restrictions
shall lapse and the PSUs (including any such that are awarded after the
Separation from Service of the Employee) shall be settled in cash on the date
that is the later of (a) the end of the escrow period and (b) the earliest of
the Employee’s death, February 18, 2019, or six months after the date of the
Employee’s Separation from Service for a reason other than death.

 

Effective 2/18/2014

         - 2 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

INITIAL ELECTION: The Employee may elect on an election form delivered to the
Plan Administrator at a time set by the Plan Administrator (which shall be on or
before December 31, 2010) to have the escrow for the PSUs continue and the
Transfer Restrictions applicable to these PSUs continue and settlement in cash
postponed and made in either:

 

  1.

one lump sum payment settled six months after Separation from Service with the
Company and its subsidiaries, or

  2.

in a series of annual installments, using a declining balance method, over a
period of three, five, ten, or fifteen years after Separation from Service with
the Company and its subsidiaries.

In the absence of such an election, the escrow will end and settlement shall be
made in one lump sum payment in cash on February 18, 2019.

SUBSEQUENT ELECTION: The Employee may make an election to change the time or
form of payment elected under the Initial Election section above or the payment
to be made under the Restrictions section above, but only if the following rules
are satisfied:

  1.

The election to change the time or form of payment may not take effect until at
least twelve months after the date on which such election is made;

  2.

Payment under such election may not be made earlier than at least five years
from the date the payment would have otherwise been made or commenced;

  3.

An election may provide for either a lump sum payment or installment payments;

  4.

An election to receive payments in installments shall be treated as a single
payment for purposes of these rules;

  5.

Installment payments may be made only annually, over a period of from one to
fifteen years as elected;

  6.

The election may not result in an impermissible acceleration of payment
prohibited under section 409A of the Internal Revenue Code;

  7.

No more than four such elections shall be permitted with respect to the PSUs
subject to this Award; and

  8.

No payment may be made after the date that is twenty (20) years after the date
of the Employee’s Separation from Service.

If an election under this section becomes effective, the escrow and the Transfer
Restrictions applicable to the PSUs shall continue until the time set in the
election for the settlement of the PSUs in cash.

SETTLEMENT: Upon termination of the escrow the Company shall, at the time stated
above, deliver to each Employee an amount equal to the Fair Market Value of the
PSUs at the time of the termination of escrow, and the related PSUs shall be
canceled. In all cases the Employee will be responsible to pay all required
withholding taxes associated with the Award. The Employee must pay any required
withholding taxes by having shares equal in value to the applicable withholding
taxes withheld by the Company (or such other method as the Company, in its sole
discretion, allows). The value of the shares withheld for this purpose shall not
exceed the minimum withholding amount required by the applicable laws and
regulations.

 

Effective 2/18/2014

         - 3 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

The Fair Market Value of the Award received by the Employee shall be deemed
equal to the average of the reported highest and lowest selling prices per share
of the Company’s Stock as reported on the composite tape of the New York Stock
Exchange (or such other reporting system as shall be selected by the Committee)
on the date termination of escrow occurs (or the last preceding date on which
the Stock was traded, if no trades occurred on the applicable date).

FORFEITURE: An Employee’s right, title, and interest in Performance Share Units
awarded under the PSP or derived from such Performance Share Units, or the
ownership thereof, shall be forfeited if the Employee terminates employment
prior to termination of the escrow period; provided, however, any transfer
between the Company and any Subsidiary, or between Subsidiaries at the request
of the Company or such Subsidiaries, shall not result in forfeiture.

DETRIMENTAL ACTIVITIES: If the Authorized Party determines that, subsequent to
the grant of any Award but prior to any Change of Control, the Employee has
engaged or is engaging in any activity which, in the sole judgment of the
Authorized Party, is or may be detrimental to the Company or a subsidiary, the
Authorized Party may cancel all or part of the PSUs held in escrow pursuant to
the Award granted to that Employee. Upon any Change of Control, the Authorized
Party may cancel all or part of the PSUs held in escrow pursuant to the Award
granted to that Employee only upon a determination by the Authorized Party that
the Employee has given the Company Cause for such cancellation.

If the Authorized Party, in its or his sole discretion, determines that the
lapsing of restrictions on PSUs held in escrow pursuant to any Award has the
possibility of violating any law, regulation, or decree pertaining to the
Company, any of its subsidiaries, or the Employee, the Authorized Party may
freeze or suspend the Employee’s right to settlement or payout of the Award
until such time as the lapse of restrictions would no longer, in the sole
discretion of the Authorized Party, have the possibility of violating such law,
regulation, or decree.

Notwithstanding anything herein to the contrary, this Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

RECAPITALIZATION: Upon any change in the outstanding stock of the Company by
reason of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, or other similar change, the Committee shall
make corresponding adjustments to the PSUs.

 

Effective 2/18/2014

         - 4 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

DEFINITIONS:

Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion, or take action under the Administrative Procedure for the
Performance Share Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer, acting as the Special Equity Award Committee of the
Board of Directors of the Company, is the Authorized Party, although the
Committee may act concurrently as the Authorized Party.

“Award” means any Performance Share Units granted to an Employee pursuant to
such applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.

“Cause” means “Cause” as that term is defined in the Key Employee Change in
Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan.

“Change of Control” has the meaning set forth in Annex A to these Terms and
Conditions.

“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

“Company” means ConocoPhillips, a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

“Good Reason” means “Good Reason” as that term is defined in the Key Employee
Change in Control Severance Plan of ConocoPhillips applied as if an Employee
were a participant under such plan.

“Grant Price” means the Fair Market Value for one share of Stock as of the date
of the grant of an Award. Grant price is not adjusted for any restrictions
applicable to the Award.

“Key Employee Change in Control Severance Plan of ConocoPhillips” means the plan
of that name (or a successor plan to the plan of that name) in effect on an
applicable Change of Control. If no plan of that name (or successor plan to the
plan of that name) is in effect on an applicable Change of Control, it shall
mean instead the plan of that name in effect on the date of the Award.

 

Effective 2/18/2014

         - 5 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Performance Share Unit” or “PSU” means the type of restricted stock unit issued
under the Performance Share Program (as determined by the Authorized Party) that
is subject to forfeiture provisions or that has certain restrictions attached to
the ownership thereof.

“Restricted Stock Unit” means a unit equal to one share of Stock (as determined
by the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

“Retirement” means Termination at age 55 or older with a minimum of 5 years of
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Severance” means “Severance” as that term is defined in the Key Employee Change
in Control Severance Plan of ConocoPhillips applied as if an Employee were a
participant under such plan, and shall also incorporate the meaning of the terms
“Cause” and “Good Reason” contained in the definition of “Severance” in such
plan.

“Stock” means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

“Termination,” “Termination of Employment,” and “Separation from Service” each
mean “separation from service” as that term is used in section 409A of the
Internal Revenue Code.

 

Effective 2/18/2014

         - 6 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

Attachment “A”

“Change of Control”

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand

 

Effective 2/18/2014

         - 7 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2014:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with
clauses (i), (ii), and (iii) of subsection (c) of this definition;

(b) individuals who, as of January 1, 2014, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2014 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the

 

Effective 2/18/2014

         - 8 -   



--------------------------------------------------------------------------------

Exhibit 10.3

 

corporation, or common equity securities of an entity other than a corporation,
resulting from such Business Combination or the combined voting power of the
then outstanding Voting Stock of such corporation or other entity, and (iii) at
least a majority of the members of the board of directors of the corporation, or
the body which is most analogous to the board of directors of a corporation if
not a corporation, resulting from such Business Combination were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such Business Combination; or

(d) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

“Company” shall have the meaning set forth in the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2014 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

Effective 2/18/2014

         - 9 -   